                                                                         cœ - s OFFICE U.
                                                                                        :.DIS'
                                                                                             ECoUr
                                                                                AT ROANOKE,VA
                                                                                     FILED

                  IN iHE UNITED STATESDISTRICT COURT                           BE2 11 2218
                 FO R TH E W ESTERN D ISTRICT O F W R GIN IA                  JULI ,D LEY CLERK
                             RO AN O K E D IW SIO N                         uk Mou/u C
                                                                                     0L.
                                                                                       ERK
JASON ROYCE M LEN ,eta1.y
      D efendants-Appellant,                   CivilAction N o.    7:18-cv-00134
                                                                   5:18-cv-00057
M.


JOHN P.FITZGERAI,D,
Actin Trustee forRe 'on Foury
                                               By:H on.M ichaelF.U rbansld
                                               ChiefUnited StatesDistrictJudge
      Plaintiff-Appellee.


                            M EM O R AN D U M O PIN ION

      Thisisan appealofan ozderby the U nited StatesBanktnlptcy CourtfottheW estern

DisttictofVirginiaputsuantto28U.S.C.j158(a)(1)andFed.R.Banltt.P.8001.OnFebruary
12,2018,the banktntptcy coutt entered an order and m em orandum opinion resolving the

adversaryproceecling and onM atch 12,2018,thebanknxptcy courtgranted appellants'm oéon

to am end the banktnzptcy couttorder.O n M arch 26,2018,appellantsflled an am ended noéce

ofappealofthebanlm aptcycotut'sFebruaty 12,2018otder,asam ended.Forthereasonsthat

follow,this courtAFFIRM S the bankmlptcy court's February 12,2018 order in partas it

telatesto thepracécerevocadon imposed againstappellantsKevin Chern,Jason Allen,and
Law SoludonsChicago,LLC,d/b/aUpzightLaw,LLC (TTLSC) andthepracécerevocadon
andmonetarysancéonsimposedindividuallyagainstappellantsDatren Delafieldandlohn C.
M organ,Jr.,REM AN DS in paztto thebanktuptcy courtfozconsidezadon oftheabilityof
chetn,Anen,andLS/ topaythemonetarysanctionsimposedagainstthem,andVACATES
the banktnpptcy court's orderin pattasitpertainsto the m onetary sancdon im posed against

appellantEdm und Scanlan.



       Thiscase concernsthepower ofthe United StatesBanlm lptcy Couttforthe W estern

D istlictofVitgirlia to im pose practice and m onetary sancéons forconductitfound to be in

bad faith in connecéon with two consum erbankmxptcy casesin thisdisttict.Thecaseinvolved

LSC,an lllinois consum er banlm lptcy 1aw flrm thatopezates on a nationalbasis,affttialing

with localbanktnlptcy attorneys.Allen and Chern arem em bersofLSC,wit.
                                                                     h Chern serving as

its m anaging partner and Allen its chief operating officer.Scanlan,not a law yet,is LSC'S

executive ditector.D elaheld and M organ are Virginia lawyetsw ho,in associaéon with LSC,

represented Timothy and Adrian Wilb msandJessica Scott in theitChapter7 banktnlptcy
casesin thisdistrict.

       A fter a fout-day triàl, the banlm lptcy cotut found that LSC'S hard-sell m atkeéng

pracéces and involvem entin a schem e,know n as the Spetro Program ,wllich operated to

undetm ine the secured position of velzicle fm ance com panies, was in bad faith. The

banlm zptcy colzttim posed practiceand m onetary sancdonson theappellants.Thebankruptcy

courtconcluded:

              Considering (1) the hazd sell tacdcs encoraged on its sales
              people,(2)thettanscriptsoftheacttzalrecordingsofthecalls
              with clients,(3) the lack of supervision and conttolover its
              salespeoplein connecéon with the unauthorized pracéceoflaw,
              due in no sm all part to the com m ission and sales sttucture
              imposeduponthem,(4)thefocuson cash flow overprofessional
              responsibility,and (5)the participation in the Sperro Ptogram
              and the tecord asa whole,including Upright's efforts to gettlae
              W illiam ses and Scottto assertthe attozney-clientprivilege in a
              thinly-veiled attem ptto coveritsown ttacks,tbisCouttbelieves

                                             2
             that the Upright D efendants have acted in bad faith and the
             privileges of LSC, Upright Law, Chern, and Allen to ftle ot
             conduct cases,directly or indirectly,in the W estezn D istdctof
             Virginia shallbe revoked for a period offive (5)yeats.Tltis
             includesany fttm thatLSC,U prightLaw,A llen,otChetn,ditectly
             oz indirectly, have an ownership interest in or conttol over.
             Futther,LSC,Upright,Chern,Allen,Scarllan and Sperro shallbe
             fined collectively the sum of $250,000.00. Chern shall be
             separately and personally fined the sum of$50,000.00 forlnis
             patticipation in and leadersllip of the Spezro schem e. Given
             LSC'S Enancialresoutcesand revenuesin patticular,asreflected
             by itstax retuznsand evidence ofreceipts from residence ofthe
             W estetn D isG ct ofVitginia,these sum s aze appropriate in an
             effortto detetfutatenaisconduct.A lessersancéon would notbe
             m ore apptopriate.
                                       /

BankmxptcyOpinion rfBanltr.Op.''),ECF No.75,at506-07.
      The banktnlptcy couztalso sancéoned D elafield and M organ,the Vitginialawyers,foz

thei.
    rindividualfnilings.Delaheld'sprivilegetopracdceintlnisdistdctwasrevoked'
                                                                            forone(1)
yearandhewassanctioned $5,000,to bepaid totheW illiamses.M organ received an eighteen

(18)monthzevocadon andwassancdoned$5,000,payableto llisclient,Ms.Scott.
      AppeEantsftled thisappealcontending thatthebankmlptcy couttlacked the quthority

to im pose the practice and m onetary sancéons.Fitst, appellants argue that the pracéce

revocatbn isan itjuncdon astowhich thebanknlptcycouttlackedjutisdiction.Second,they
argue that the m onetary sancéonsw ete im posed in violation of due pzocess as they were

excessive,and appellantshad no opporttznity to pzesentevidence oftheirability to pay.Third,

appellantsargue thatthe U nited States Banlttuptcy Trustee waived the ability to defend any

m onetary sancdon above $5,000.00.Fourth,appellants contend thatthe bankruptcy cotut
exceeded its stattztory and inherent pow ezs in im posing the m onetary sancéons without

specifying the ftzttzte nlisconduct to be deterred.Fifth,appellants atgue Chezn,Allen and
                 .
ScanlanwerenotsubjecttosancdonsastheyhadnoroleintheW illiamsandScottbankmptcy
cases.51th,appezants azgue thatthe banktuptcy couttabused its discteéon by sancéoning

the Virg'
        m
        'l'a lawyers.Seventh, appellants atgue that the m onetary sancéons im posed on

Scanlgn should bevacated forlack ofevidence.These argum entswillbeaddtessed in turn.l

                                                II.

       Disttictcourtshavejutisclictiontoheatappealsfrom Enaljudgmentsandordersofthe
bankraptcycourts.See28U.S.C.j158(a).ThedisttictcoizrtreviewsTflfjinclingsoffactbythe
banlm xptcycourt...onlyfozclearetrorandlegalqueséonsatesubjecttodenovoreviem ''See
Inrelohnson,960F.2d396,399(4t.h Cit.1992);seealsoInreDillon.189B.R.382,384(W.D.
Va.1995).2Thedistrictcolll'
                          tffwillnotreyetsethetrialcourt'sSndingoffactthathassupport
in the evidence unless thatfinding is cleatly wronp''ln re ESA Envtl.S ecialists lnc.,709

F.3d388,399 (4th Cir.2013).Thedistdctcourtmayonlyconsiderevidencepresented to the
bankruptcy coun and nnade part of dae zecord.See ln re D illon.189 B.R. at 3849ln re

Com uterD namicsInc.,253B.R.693,698(E.D.Va.2000).
       The quesdon before the cout'tis whether the banl
                                                      m lptcy coutt erred in im posing

sanctions on appellantspursuantto its inherentpower and Bankruptcy Code j 105(a).
Appellantsassertthatthebankrllptcy colzrtdid nothave the authorityto im pose thepracéce

revocadonsorm onetary sanctionsin tlliscase.Thecourtconcludesthatthebankmxptcy court

clid have the authority to im pose the ptacdce revocadon sancdons ptusuantto itsinherent



1Thefactsareaddressedin gteatdetat
                                 'lin thebankrxptcycourt'sm em orandum opinion and wl
                                                                                    '
                                                                                    llnotberestated
here,exceptwhereperdnentto theissuesonappeal.
2Unlessotherwisenoted,thecolzrthasom itleditzternalcitations.

                                                 4
authority and the autholity to im pose m onetary sancéons plztsuantto itsinherentauthority

augmentedbySection 105(a).However,thecourtfindsthatthebanlm lptcycoutterredbynot
petvnitting appellantsChern,Allen,and LSC to presentevidenceregarding thei.
                                                                          tabilityto pay

the sancdons and by sancdoning Scalalan, a non-laN er,w ho was not involved in the

underlying bankmlptcy cases.

      ffFederalcotutspossess ceztnitninherentpowers,notconfetted by rule or stam te,to

m anage their own affaits so asto achieve the orderly and expedidous disposidon ofcases.''

Good earTire& RubberCo.v.Hae er,           U.S.     ,137S.Ct.1178,1186(2017).Assuch,
ffgaq federalcouttalso possessesthe inherentpower to regulate liégants'behaviorand to
sancéon alidgantforbad-faithconduct.''InreW eiss,111F.3d 1159,1171(4th Cit.1997)
(ciéng Chambezsv.NASCO,Inc..501 U.S.32,43-44 (1991)).Futther,ffga)colzrthasthe
inhezentauthoritytodisbarorsuspendlawyersfrom pracdce.''ln reEvans.80iF.2d 703,706

(4th Cir.1986).Thisinhetentpowerto sanction liégantsforbad-faith conductappliesto
banlm lptcy courts,in addiéon to A tticle 1II coutts.See In re W eiss,111 F.3d at 1171-72

(tecognizing thesanctioningpowerinChambersappliesto abankmzptcycoutt);seealso In re
Bowman,CaseNo.08-cv-339,2010W L 2521441,at*6 (W .D.Va.June21,2010)(affl= ing
banlm zptcy couttordez sanctiorzing attozney based on itsinherentauthority);ln reHeck's
Pro erdes Inc.,151 B.R.739,765 (S.D.W .Va.1992) (rrltis well-recognized ...that
gbankzuptcy)couttshavetheinherentauthotityto imposesanctionsupon counselwho gatej
found to haveacted in bad faith,vexadously,wantonly orforoppressivereasons').A court
can sanction a patty based on itsinherentpowerin conjuncdon with,orinstead of,other
sancdoning stam tesorrtzles.ln re W eiss,111 F.3d at1171;see also Cham bers,501 U.S.at50


                                            5
r%utneithetisafedezalcolzttforbidden to sanction bad-faith conductby meansofthe
inherentpowersim plybecause thatconductcould also be sancdoned underthe stattzte orthe

Rules7')
      Futthetm oze,banktnlptcy coutts m ay take any action oz m ake any determ inadon

necessaty orapptopziate to enforce otim plem entcouttordersorrules,orto preventan abuse

ofprocess.11U.S.C.j105(a).Secéon 105(a)providesbankmlptcycourtswiththeauthority
to hold paréesorattorneysin ciyilcontempt.SeeIn reW alters,868F.2d 665,669 (4th Cir.
1989);In re Sldnner,917 F.2d 444,447 (101 Cir.1990)Solding thatfrsecdon 105(a)
empowersbankmlptcy courtsto enter civilcontemptorders').Putsuantto the authority to
entercivilcontem ptotders,banktuptcy couttscan ffsuspend an attorney from thepracdce of

lam ''ln re Com uterD nnmics,253 B.R.at699,and tfenterm onetarysancdons Iqforci'
                                                                               vil
contem pt.''ln re ski
                -   nner,917F.2dat448.However,theimposidonofsancdonsissubjectto
                    -




procedutal due process requitem ents.See, e.g.,In te Ruffalo.390 U .S. 544, 550

(1968)Solclingthatanattorneysubjecttoclisciplineisentitledtoproceduraldueprocess);Lq
                                              t

re Com uterD nannics,253 B.R.at699.

      PursuanttoeithezitsinherentpowerotSecdon 105(a),thiscourtffreviewgs)forabuse
ofdiscretionagbanlttuptcy)court'saward ofsancéons.'?Sixv.GenerationsFed.CreditUtlion,
891F.3d508,518-19(4thCit.2018).<fA gttial)courtabusesitsdiscreéonwhereithasacted
atbitrarily orirradonally,hasfailed to considerjudicially recognt
                                                                'zed factorsconstraining its
exercise ofdiscredon,orwhen ithasrelied on erroneous factualot legalpremises.7'U nited

Statesv.W elsh,879 F.3d 530,536 (4th Cir.2018). ffunlessthe sanctioning courthasacted



                                             6
contrary to the1aw orreached an unreasonable result,we willaffit'm thesancéonsdecision.''

lfateRimsat.Ltd.,212F.3d 1039,1046 (7th Cit.2000).
       The cotutwillfttstexam ine the sancéonsasthey apply to the non-virginia attozneys,

Chern,Allen,and LSC.The courtwillthen turn to the sancéonsasthey apply to theVitginia

attotneys,D elafield and M organ.Finally,the courtwillreview the sanctions asthey apply to

non-attorney Scanlan.

                                             111.

       Thebanlm zptcy courtim posed bot.
                                       h pracéce and m onetarysanctionsagainstthe non-

Vitginiaattorneys,Chezn,Allen,and LSC.3First,appellantsquesdon whetherthe bankmAptcy

courthad the authority,either inherentor statutorily,to im pose the ptacéce revocaéon on

aaorneysthatdid notappeatin theW estezn D istrictofVitginia.Second,appellantsassertthat

thebanltruptcy couttezzed in imposing them onetary sanctions.

       a. Pracéce Revocaéon

       A coutt has the inherent authority to disbar ot suspend lawyets from practice as a

sancéon.SeeInzeSn der 472U.S.634,643 (1985)9seealso ln teEvans,801F.2dat706.
This autlaozity isderived from the lawyer'srole asan ofûcer ofthe court.JA at643.The

Suprem e Coutthasstated thatr eatdiscretion m ustbegiven to the tdalcoutton decisionsto

suspend ordisbaran atlozney:

               O n onehand,theprofession ofan atlorneyisofgreatim pottance
               to an individual,and the prosperity ofhiswhole life m ay depend
               on itsexezcise.Therightto exerciseitoughtnotto belightly or

5The cokuttreatsChern andM en,aswellasthe1aw 5t'm LSC,asthe non-virginia attorneys.See Enm on v.
Pros ectCa italCo .,675F.3d138,147(2dCir.2012)rdgtlhereisnoseriousdisputethatacourtmaysanction
a1aw f5- pursuantto itsinherentpower').Accorclingly,theanalysisremainsthesameforthetwo attorneys
and the1aw 15t'm.
                 capriciously taken from him . O n the other, it is exttem ely
                 desirable thattherespectability ofthe batshould bem aintnined,
                 and thatits harm ony wit.h the bench should be ptesetved.For
                 theseobjects,someconttollingpower,somediscredon,oughtto
                 reside in the court.This discretion ought to be exercised wit.h
                 greatmoderationandjudgment;butitmustbeexezcised;andno
                 otheztribunalcan decide,in acaseofrem ovalfzom thebaz,with
                 thesam e m eansofinform aéon asthe courtitself.

    Ex atteButr 22U.S.529,529-30(1824);seealsoInre6.1,.5..745F.2d856 (4thCit.1984)
    (courtsffhavetheauthoritytodecide,within theboundsofdueprocess,whowillbeadmitted
    to ptacéce').An appellatecouttowesffsubstantialdeferenceto the gttial)coutt''in reviewing
    a decision to disba.
                       t or suspend an attotney.In re Evans. 801 F.2d at7069 see also In re

    Morrisse ,305F.3d211,217(4t.hCit.2002)(affltnlingdisbarmentofattorneyandnotingthe
'
    ffgeeat deference a zeviewing couttis dizected to show to the court which im poses the

    disba= ent').
          Theinherentpowerto dijbaran attorney m ustbeexetcised wit.
                                                                   h greatcaution.B rd v.

    Ho son,108 F.App'x 749,756 (4th Cit.2004)(unpublished).The extteme sancdon of
    disblrm entotsuspension ffm ustbeexercised wif.h thegreatestrestrnintand caudon,and then

    only to the extentnecessars''based on therecord before the coutt.U nited Statesv.Shaffer

    E ui.Co.11F.3d450,461(4th Cir.1993)9seealsoResoludonTr.Co .v.Briht,6F.3d
    336,340 (5th Cit.1993).Attorneysfacingpzacticesuspension ateguaranteed therightto fait
    notice,butnotnecessatilytherighttoaheating.InreCIù le ,448F.2d1234,1235(4th Cit.
    1971)rTrocedlztaldueprocessin aclisbat-mentproceedingdoesnotrequirethatahentingbe
    given to theattozneyinvolved,buthem ustbegiven faitnotice ofthe chatge againsthim and

    an opportaznityto explain and defend llisactions').


                                                8
       H ere,the banktnlptcy couztinvoked itsinhetentauthority and tevoked the pracdce

privileges of Chern,Allen, and LSC.4 Appellants atgue that the banlrtnpptcy court lacked

authorityto sancdon Chetn,M en,andLSC becausethemisconductthatthebankruptcycourt

found clid notoccutin theunderlying proceedings sub 'udice.For the zeasons stated below,

the couttconcludes thatthe bankmlptcy couttclid notabuse its discreion in im posing the

pracécerevocaéon asto Chern,Allen,orLSC.5

               1. TheUnauthozized Practice ofLaw

       ltis uncontested thatChern,Allen,and LSC clid notappeat befote the banlm zptcy

cotutand appellants argue thatthe authority to suspend or zevoke practice pzivileges only

appliesto attorneysthatatepracécing beforethecoutt.Thecotutdisagrees.Asthe couttheld

in the August1,2018 m em orandum opinion,itagzeeswith the holding ofU nited Statesv.

Johnson,327F.3d 554,560 (7th Cir.2003).InJohnson,theSeventh Circuitfound thatK<a
coutt's pow ez to regulate and discipline attorneys who appear befoze it extends to

nonmembers of the bat who engage in unauthorized acévities affecting the court.''Ld.a


4 The cotzrt notes thatin another case ftled against LSC, the N orthern District ofAlabam a affi- ed a
bankmzptcycourt'sdecision to ffrely upon itsinherentauthodtytoimposenon-m onetarysancdonsy''itlclucling
an l8-m onthptacdcerevocation,againstLSC asaresultofafmclingofbadfaith conduct.Law Sols.ofCllica o
TJE v.Corbett,CaseNo.18-w-677,2019WL 1125568,at*3(N.D.Ala.Mar.12,2019).                        '
5 As a prelim inary matter, the court has already determined that appellants'argum ent that the pracdce
tevocadon isan itjuncdon disgtzisedasapractice suspension fat
                                                            'ls.Chern,Allen,andLSC contendthatthe
pracdcerevocadonwasanimpermissibleitjuncdonenteredinacaselacl     cingjusticiabilitp Thecourtaddressed
thisvery quesdon irlam em orandum opinion ftled on August1,2018.ECF No.112.Thetein,thecottrtheld
frthatthePracdceRevocadonis,asamatteroflam notanitjuncdon.''Thecourtneednottestateitsreasoning
hereand adoptsentirelyitsopinion 9om theAugust1,2018m em orandlxm opinion.A ccordingly,thepracdce
revocadon isnotan itjunction and thecourtfmdsthatthebanlctq'ptc'ycourthad judsdiction toimposethe
pracdcerevocation.SeealsoMatterofBanks,770RApp'x168,168-69(5thCir.2019),affgLaw Sols.Chicago
LLC v.United StatesTr.,592B.R.624,630 (W.D.La.2018)(adopting districtcotzrt'sopinion af6rming
banlrtnxptcycolzrt'spracticerevocadon,fmclingthatarfcourtdoesnotnecessarilyissuean V junction'when it
restrictsanattorney'sabilitytopracticewithinitsdistict,orregulatethatpracdce'p).

                                                  9
Likewise,underVirginia law,lawyersate responsible fotthe unauthorized pracdce t?flaw of

theitnon-lawyetemployees.Pt.6,j 1,RulesofSupreme Ct.ofVa.6Here,thebankruptcy
court found that the non-lawyer em ployees of LSC wete consistently engaged in the

unauthorized pracéce of1aw affecéng thebanktuptcy court.SeeBanltt.O p.459-60,506-07.

      Chern and Allen,asm anaging partnersofLSC,ovetsaw thisunauthodzed ptacéce of

law thatw asf'ueled by LSC'Shigh-ptesstlte salesenvironm ent.TheLSC salesstaff,known as

ffclientconsultants,''ffengaged in num etousinstancesofproviding im petm issiblelegaladvice

topotentialclients,albeitallegedvioladonsofgLSC's)policies,andsomeofitwasjustoutdght
wrong,such asadvising chentsto llidecollateralorleavecertain debtsofftheirschedules.''Id.

at 510.The bankmlptcy couttfound that ffgcjoupled with the pressure to hit sales and
com m ission tatgets, the fact that sales people engaged in overreaching conduct is not

surprising''and ffgtqhe sampling oftheclientconsultants'actionsin thiscase,combined with
evidence as a whole,was enough to saésfy the gbanktuptcy courtj that (LSQ hassedous
oversightissues.''1d.at510-11,n.81.

      Allen also created and im plem ented the ffsales Play Book''that encotuaged client

consultantsto ffcom peteagninstotherlaw yersfortherepresentation oftheclients.''Id.at503,

n. 66.The Sales Play Book w as dfreplete with high pressure sales tactics''that m ade the

bankmaptcy coutt determ ine that LSC was m ore concerned with closing the sale than

tepresenéng thei.
                tclients.J-I.
                            L at458.Thebankruptcy couttwasespecially troubled by theffnow
ornever''pitch,thatincluded a tim e sensitive offerto potendaldçbtorsand included scripted



6Pt.6,j1,RulesofSupremeCt.ofVa.provides,inpertinentpart:f'Anylawyerwhoaidsanon-lawyerin the
unauthorizedpracdceof1aw issubjecttodisciplineanddisbarment.''

                                            10
language such as it is ffbettet to ask fot fozgiveness than ask fot pet-mission,''w hen a

prospecéveclientsaidtheyneededtimetodiscussthebanlm lptcyfingwiththeirspouse.Li
W hile clientconstlltantsweze insttucted thatthey could notprovide legaladvice,ffin several

instancesin themattersbeforethe gbanlmlptcy colzrtq,thoseinsttuctionswerenotfollowed
by I
   JZSQ non-attorneypetsonnel,''J-1J.Sat459.Ftzrther,clientconsultantswerepaid abase
salatyof$40,000,plusacomm ission dedto how manyprospectstheyclosed.Ld.a

      H ere,the clientconsultantswereitw olved ditectly with the debtorsin the underlying

casesand engaged in the unauthorized pracdceoflaw within tlaisdisttict.Forexample,anon-

law yerclientconsultantlocated in Cllicago gaveM s.Scotlthelegaladvicethatshecould leave

adebtoffherbankmzptcy schedule.J.1.
                                  Lat460,n.12.Assuch,underVitgitzialaw,Chern and
Allen ate responsible fot the unauthorized pracdce of1aw conducted by thei.
                                                                          t subordinates

becausethey aided them by trlining the em ployeesand im plem enéng the SalesPlay Book itl

theunauthorized pracdceoflaw.Pt.6,j1,RulesofSupremeCt.ofVa.Even though Chezn
and Allen ate non-m em bezs oftheW estezn D isttictofVizginia bar,thei.
                                                                      t failure to propetly

supervise theirem ployees,wllich 1ed to the unauthodzed pracdce of1aw in this district,had

an im pacton the banktuptcy courtand the underlying pzoceedings.

              2. TheS erro Pro ram

       Thebankmzptcy colzrtfound thattheSperro Program wasa ffscam from the statt''and

held Chern responsible foritscreadon and im plem entadon.Banlu.O p.503,506.TheSperro

Program involved LSC clknts surzendering their fmanced cats to com panies operated by

nonparty Bdan Fenner.The Fennet entiéesw ould tow cars outofcertain states,including

Virg.
    tm'a,Kfto Fenner-related stotagelotsin N evada,M ississippi,orIndiana forthepum ose of
    '


                                            11
ttying to prim esecuted lenders,orhold theircollateralhostage,with excessivehookup,towing

and storagefeesthatwerecom pletelyunnecessary.''Id.at468-73.ln retaztn theFennerentides

wouldpayLSC'Sffclients'attorney'sfeesand flling feesin ordertogettherefertalftom IJVSQ
to do it.''Id.at472.

      From them om entChern em ailed theLSC pattnezszegarding the Sperro ptogram ,he

wasaletted to the queséonable nature ofthe businessatrangement.JA at472.To further

evidencethismisconduct,potentialdebtors,includingtheW illiam ses,wereoffezed theSperro

program byLSC'Sclientconsultantsbefol:ethedebtorconsultedwif
                                                           .h an attorney.I.
                                                                           dz.at472,



      The banktnxptcy couttlaid outa detailed facm alfincling regardipg the creation ofthe

Spezro progzam .See Bankz.O p.468-78.ln essence,Chern created the progtam to increase

tlaespeedandlikelihood ofreceiptofattorneyfees.Ldxat503.Thebanktuptcy court'sfinding
thatthe Sperro program wasczeated and im plem ented in bad faith isam ply supported by the

recozd and isnotcleatly wzong.Id.at507.

              3. Liti ation M isconduct

       Chern, Allen,and LSC also engaged in litigation m isconductwhen appellants ffused

heavyhandedtacdcs,incluclingtextmessages,totryandgetgscottandtheW ilb msesjto sign
conflictwaivezs''to allow the appellantsto ffassertthe attorney-clientprivilegeon theitbehalf

and attemptto shield thei.
                         tfllesand gLSC'sjfrom discovery.''1d.at482-83.
       Appellants spillsignifk antink itl theit reply brief,ECF N o.120, arguing that the

banlm zptcy cotut's finding wasclearly etroneous thatLSC engaged in bad-faith conductby


7Such conductisalso fllrtherevidenceoftheunauthodzed pracdceoflaw.
                                              12
attem pdng to gettheW ilb m sesand Scottto assertthe attozney-clientprivilegein an aaem pt

to avoid the U nited States Trustee's subpoenas.Bankr.Op.54.The cotlrtdisagrees.A fter

reviewing the recozd,the couztfindsthatthere is sufhcientevidence,including evidence of

m alv Cm ZIS,text m CSSV CS, zfld PMOnC cans fzonn LSC to the Tviiannses regardùAg the

subpoenas,to suppottthe banltruptcy couzt's finding thatLSC'S actionsw ere done in bad

faith.Futtherm ote,in an attem ptto obfuscate LSC'S conduct,appellants atgtze thatLSC'S

com m lm icationswith theW illiam seshad a sense ofurgency because LSC asked an in-house

lawyerTfto help W illiam stwo#t!)abefozetheW illiam ses'responsesw ere due.''D efs.'Reply Br.

10 (emphasisin origm
                   'a1).Anysuch delayinLSC retainingan in-houselawyertoassistwith
the subpoena response was of the appellants'own doing as thete is no cbim that the

subpoenaswereserved orftled late.Finally,appellants'replybrieffailsto presentany evidence
                         .




as to why LSC'S interacéons with M s.Scottpertnining to her subpoena were appropriate.

Accordingly,the couztaffitm s the bankruptcy coutt's finding offactthatLSC'S attem ptsto

getthe W illiam ses and Scottto sign the w aiver ofpotendalconflictwasinappropriate and

groundsforsancdons.

              4. Connecéonsto the W estern D istrictofVirginia

       Chern,Allen,and LSC were otherwiseinvolved both with the underlying bankrllptcy

casesofScottand theW ilb m ses,along with num etousothercasesin theW estern D istdctof

Vitginia.Based on LSC'Fhard-selltacticsand SalesPlay Book,itentered into attorney-client

relaéonsllipsw1t.
                11multipleresidentsoftheW estetn DistrictofVitginia,eazning$821,156.52

in attotney'sfees.Bankz.Op.467.Ofthat,roughlyhalfofthefees,or$409,650.22,werefor

caseswheze they acttzally flled banlm zptcy petidons.Ld.
                                                       aPrior to September 2015,an LSC

                                             13
frteam of docum ent collectors'' wotzld ffinterface with the client and collect all of the

docmnentsremotely gandjan associateattorney on staffin Clzicago would preparean initial
dtaftofthepetiéon and do an initialSkypeinterdew witlltheclient.8J.
                                                                  d.sat462.Therefore,at
leastsom e of the fees retnined for unfiled legalwork m ust have been eatned by attorneys

wotkingoutsideoftllisdisttict.ChernfutthertesdfiedthattheRule2016$)disclosutesTTwere
and stillateprepared in Clticago.''Banltr.O p.497.M .
                                                    t.W illiam salso spokewith m to plenon-

Virgml
    ' 'alicensed attorneys,aboutvariousissues,inclucling thelegality ofthe Sperro program .

Id.at475.In the end,thezecord isclea.
                                    rthatlegalwork wasconducted byLSC attorneyswho

were outside of the W estern D istrictofVirginia for clients in this distdctand LSC client

consultants,also located outside ofthis disttict,iniéated the attorney-clientrelaéonship with

clientsin thisdisttict.Thissufhciently establishesanexusbetween Chern,Allen,and LSC and

thecasespenclingin thisdisttict.

       Finally,appellants'atgum entthatChern,Allen,and LSC are beyond thereach ofthe

court'sinherentauthority because they did notappea.
                                                  rbefore the courtnaistakenly relies on

thewrongdefiniéonofwhatconsdtaztesthepracdceoflaw.TheRuleso?theSupremeCourt
ofVi-
    tgm-
      't
       'a state'
               .

               A Person or enéty engages in the pracéce of 1aw when
               representing to another, by w ords or conduct, that one is
               authozized to do any of the following:(a) Undertake for
               com pensadon,ditectorindirect,to give advice orcounselto an
               endty orperson in any m atterinvolving the applicadon oflegal
               pdnciplestofacts.(b)Select,draftorcompletelegaldoclzments
               otagzeem entswllich affecttlaelegalrightsofan enétyorperson.
               (c) Represent another entity or person before a ttibunal. (d)
               N egotiatethelegalrightsorresponsibilitieson Sehalfofanother
               enéty orperson.

8TheW illiam s'ftrstintetaction with LSC wasin August2015.
                                                 14
Pt.6,j2,RulesofSupremeCt.ofVa.Here,theLSC clientconsultantsroutinelyengagedin
the unauthorized pzactice oflaw,including giving legaladvice or counselfor com pensadon,

and lawyersnotadnaitted in theW estern DistrictofVirginiaselected,drafted,and com pleted

legaldocum entsw llich affected thelegalrightsofthe debtorsin theunderlying cases.Seealso

Johnson, 327 F.3d at 561 (f<In Illinois,the pracéce of 1aw includes,at a minimum,
representaéon provided in coutt pzoceedings along with any services rendeted incident

thereto,evenifrendezed outofcotuf).Thefactthatallofthishappenedin Chicago andnot
physicallywithin thisclisttictisim m aterialbecauseitim pacted casesin thisdisttict.

       The courtconcludes thatno m atler how you loo
                                                   'k atit, Chezn,Allen,and LSC w eze

engaged in the pzacéce of1aw in the W estezn D istricyofVirginia.Futther,the banlm zptcy

courthas the inherentauthority to suspend otrevoke an attorney'sability to appeat before

them ,especially when the cotzrtconcludesthatthe attorney acted in bad faith.See Roadwa

Ex .Inc.v.Pier,447U.S.752,767(1980);butseelnreRimsat,212F.3dat1047(af6tming
bankntptcy sancéonsdespitebankruptcy couttnotexplicitly fmclithgbad faithl.Assuch,the
bankruptcy couttdid noterrin revoldng Chezn,Allen,or LSC'Sauthozity to pracéce before

theW estern DisttictofVizgm'l
                            'afor:veyeats.g




9Thec' ottrtalso fmdsthatappenants'argum entthatthesancdonswereimposed solelyforprelitigation conduct
is without mezit.w hile it is true thatChern created the Sperro program before the Scott and W illiam s'
banlrmlptcies were filed,the Sperro progtam neverthelesshad a directimpacton the underlying bankmlptcy
cases.Speciiically,the.itcarsweretowed and sold by Sperro.Bankr.O p.476,480.T,ilrewise,examples ofthe
unauthorized pracdce of1aw cited by the bankrllptcy courtalso occurred before theunderlying banlrmlptc'y
                                                                                       - #
                                                                        .
caseswereflled,yetsimilarmisconductoccurredirltheunderle gcases,inclucllngnon-lawyerclientconstzltants
advisingM r.W illiamsto keep hiscarlidden untilthe Sperro program could tow it.Bankr.Op.475.
                                                  15
      b. ilonet     Sancéons

      A court m ay order a m onetary recovery under its inherent authority for bad faith

conductby attorneys.SLx,891F.3d àt519.ln addition to thecourt'sinherentauthority,Section

105(a)oftheBankmpptcyCodepreservestheauthorityofthecourttoffsuasponte,takgejany
acéon ...to preventthe abuseofprocess.''Forexam ple,federalcotzttscan award opponents

attorney'sfeesasasanction fotbad-faith conductzelying on eithertheitinherentauthority ot

Section105(a).InzelemsekClinic,P.
                                A.,850F.3d150,159(4thCit.2017)(inherentauthority);
ln reRimsat,Ltd.,212F.3dat1048 (inherentauthozityand Secéon 105(a)).
      Appellants assert several issues zesuldng ftom the m onetaty sanctions that the

banktn'ptcycourtimppsed:(1)thesancdonsviolatedappellants'dueprocessrightsasthefines
wereexcessive;(2)thesancéonsviolatedappellants'dueprocessrightsastheappellantshad
noopporturlitytopzesentevidenceoftheirabilitytopay;(3)thebanktuptcycourtexceeded
its stam tory and inherentauthority in im posing the m onetary sanctions without specifying

ftzt-uremisconductto be deterred;and (4)theUnited StatesTrusteewaived anymonetary
sanction above$5,000.00.Thecouttconcludesthatthebanlm lptcycoutthad theauthot'ityto
im pose m onetaty sancdons,butthe am ountofthe sancéonsim posed in this case wassuch

thatappellantsshould have been given an opportunityto beheatd on theirability to pay.

                 ExcessiveSancdons

      Appellantsflrstarguethatthesanctionsim posedviolated appellants'dueprocessdghts

because the sancdonswere excessive.Appellantsrely on State Fazm M ut.Auto.Ins.Co.v.

Cam bell,538U.S.408,418 (2003),wllichestabhshedtlueeguidepoststodeterminewhether



                                            16
a punitive sanction award isgrossly excessive.loTheguidepostsare:(:(1)gtlhe degree of
reprehensibilityofthedefendant'smisconduct;(2)thedisparitybetweentheactualorpotenéal
harm suffetedbytheplainéffandthepunitivedamagesawazd;and (3)thedifferencebetween
thepuniéve dam agesaw arded ...and thecivilpenaldesauthorized orim posed in com pazable

cases.''J-
         1.
          L Applying tiese guideposts to the case atbar,the couttcannot conclude the
sancéonsagainstChern,Allen,and LSC are excessive.

        Fitst,thebanknlptcy courtconcluded thatthe hatd-selltacdcsem ployed by the client

consultants,thelack ofsupervision ofthe clientconsultants,including the ability forthem to

drinkbeeronthejob,thefocusoncashflow,theSperroprogram,andalitanyofotherfotms
ofmisconductallam ounted to reptehensible and bad-faith conduct.Bankt.O p.at507.The

co,xttconcludes thatthe tecozd established is sufficient to support the bankmlptcy court's

conclusion thatthe appellantsacted in bad faith.

        Second, appellants argue that the bankruptcy èolzrt based its m onetary sancdons

pritm rily on appellants'pastpatticipaéon in the Sperto schem e.Appellants futther contend

thatthey term inated the Sperro program ovettwo yearsbefore the bankmzptcy courtissued

itsjudgment.W hile thedtuadon ofthe Sperto schemennighthavebeen shozt,itdoesnot
otherwise absolve the appellants ofthe nlisconductoz establish thatthe bankruptcy court

abused itscliscredon in im posing the sancéons.In fact,Chern adnlitted thathe feltrem orse

forthe Sperro progtam and thatit ffwasa hortible nlistake.''Bankr.O p.504,n.67.Rather

than dem onsttate the dispatity between the harm and the am ount of the sancdons, tllis


10Asthe governm entpropetlypointsout,Campbellsetthestatzdard to       ''review purzitive damages,and notthe
colzrt'sinhetent or stataztory authority to issue monetary reliefasa sancdon.H owever,the coutt fmdsita
worthwhile com parison and w21  ' review them onetary sancdonsunderthe Campbellgaideposts.

                                                    17
adtnission suppotts the banknlptcy court's conclusion that appellants' actions were

teprehensible and com m itted in bad faith.

       Appellantsalso assertthatthey nliégated any harm by taking self-cotrecdvem easutes,

such asterm inadng the Sperzo pzogram and changing the SalesPlay Book.The banlm lptcy

courtconcluded thatChern'steslim ony ffwasnotcreclible''when he claim ed he did itto self-

correct.In fact,Chern ffdecided to term inate''the Sperro ptogtnm ffdueto avariety offactors,

one ofwllich wasChetn leatning from one ofhis lim ited partnersthata law suitwasftled by

AllyFinancialagninstSperro and othersalleging thattheappellantsin thatcasewerecom pzcit

in converéng its collateral.''Bankt.O p.473.W hile itis ttue thatappellantsrepaid Scottand

the W illiam ses their ftling fees, it did not miégate all the dam ages cause by appellants'

m isconduct.ll

       Appellantsseek to lim itthe ability ofthe banktuptcy couttto sancéon them beyond

the$5,000soughtbytheUnited StatesTrusteeinitscomplaint.Plainly,thebanktuptcy court
hasauthorityto imposesancéonsatoveand beyondthatsoughtbytheUrlited StatesTm stee

puzsuantto Bankmlptcy Code j 105(a)based on a sufficient factualtecotd.Here,the
bankmlptcy couttfound thatffggliven LSC'Sfinancialzesout
                                                       'cesand revenuesin particulat,as
reflected by itstax retllrnsand evidenceofreceiptsfrom residentsoftheW estern Distzictof

Vizginia,these sum sare appropriatein an effortto deterfuture naisconduct.''Bankt.Op.55.

Given theextreme natuteofthenaisconductand thefactthatLSC eazned over$800,000ita
fees from residentsofthe W estetn DisttictofVitginia,the courtcannotconclude thatthe


11In foom ote 85,thebanlrmlptc'y courtfotm d thatthe damage to the W '
                                                                     llliam sesand Scottwasdue to more
than justthefllingfee,includingthattheywereKrputthrough much stress,anxiety,andinconveniencein this
case,incluclinghavingtotaketimetoappeatfordeposidonsand/orcotut''Bankz.Op.513,n.85.

                                                 18
am ountofthe sancéonsiscleaterrororan abuse ofdisczetion.SeeLaw SolutionsofChica o

LLC v.Corbett,CaseNo.18-cv-677,2019WL 1125568(N.D.Ala.Mat.12,2019)(af6tvning
$150,000sancdon againstLSC).
                 Ability to Pay

      A ppellantsnextassertthatthe bankmlptcy courtviolated theirprocedutaldueprocess

rights by im plem enting a sanction thatw as 12 Hm es that requested by the United States

Tm stee without pezmitting appellants to presentevidence regarding theit ability to pay the

sancéon.W hile thiscouztneed notdete= ineifln reKunstler,914 F.2d 505,524 (4th Cit.
1990)appliesoutsidethecontextofFed.R.Civ.P.11violations,itsanalysisishelpfulin this
context.The Fotuth Circuitheld thatfTgwlhen the monetary sancéon islazge (1the pardes
should genetally be given thé oppoztunity to subnaitafhdavitson theitfinancialstatus,orto

submitsuch otherevidence asthecourt'sdiscteéon pernlits.7'J-
                                                           d.sH ere,the courtfindsthata

$300,000sancdonissignifkantlylargeto warrantappellants'needto arguetheirabilitytopay.
The banlm lptcy cotut deterrnined thatChern,Allen,and LSC could pay the large sancéon

only based on Chern and Allen'ssalades,LSC'Stax zeturns,and legalfeespaid by zesidentsin

thisdisttict.Bankz.Op.507.Thecourtconcludesthatthetecotd establishedbythebanlm lptcy

couttdid notsufficiently take into consideration appeEants'ability to pay.Accordingly,the

courtrem andsto tlaebanktuptcy couttforan evidenéary hearing on Chetn,Allen,and LSC'S

ability to pay tlaem onetary sancéons.

                 D eterrence

      Appellantsatgue thatthebankruptcy couttexceeded itsstatutoryand inherentpow ers

by im posing m onetarysancdonswithoutspecifyingthefuturemisconductto bedetezred.The


                                            19
banlm xptcy courtconcluded thatthe sancéonswete im posed to ffdeter futute naisconduct.''

Bankt.Op.507.Itis cleat from the record the banlm lptcy couttwanted to detet appellants

from continuing the heavy-handed sales tacécs em ployed by the clientconsultantsputsuant

theSalesPlay Book,entetinginto anotherprogram sim ilarto Spezro,and engagingin litigadon

nnisconduct.The courtfindsthatbased on this tecord the im posidon ofm onetary sancéons

wasnotclearly erroneousoran abuse ofdiscretion,butratherw aspzoperasa deterzentfor

futurem isconduct.

                                             IAT.

       Thebanlm lptcycotutimposedaone-yearpracticerevocaéon and $5,000sancdonand
an eighteen-m onth practice revocation and $5,000 sancéon on Delaheld and M ozgan,
respecévely.Appellantscloim thebanluuptcy courterred in im posing theptacticezevocadon

and the m onetary sanctions for D elaheld and M organ's involvem entin LSC'S misconduct,

inclucling theSperro program ,and thei.
                                      tindividualfsilingsin therepresentation oftheitclients

werein error.Thecourtconcludesthatthebanlm lptcy courtestablished azecozd fm ding that

130th D elaheld and M organ actedin bad faith and,thus,did notabuseitsdiscreéon orengage

in cleaterzorby sancéoning D elafield and M otgan.See Six,891F.3d at519.

       lt is undisputed thatthe banlm lptcy coutthas the authority to im pose the pracdce

tevocadon on D elafield andM otgan.See ln zeEvans,801 F.2d at706.M oreover,asdiscussed

above,bankruptcy courts have the authority, both putsuant to theit inherent pow er and

Secdon 105(a),toimposesancéonson lidgantsforbad-faith conduct.See,0..,SLx,891F.3d
at519911U.S.C.j105(a).Becausethecourtreviewsthebanknzptcycourt'sdete= ination foê
an abuse ofdiscretion,the quesdon isif ff
                                        ithas acted arbitrarily or irradonally,has failed to


                                            20
considerjudiciallyrecognizedfactorsconsttainingitsexerciseofdiscretion,otgifjithaszelied
on erroneousfacm alorlegalprenlises.'?W elsh,879 F.3d at536.

       W ith zespect to D elaheld,the bankruptcy couttptoperly acknowledged thathe did

som e thingscorrectly in hiszepresentaéon oftheW illiam sçs.Banlcr.O p.508.H owevet,asa

pct-tnetofLSC,healso isresponsible forthe shoztcom ingsofthe fttm .Thebanknlptcy court

found that LSC'S attorneys regulatly ignored, and to a certain extent, encouraged, the

unauthorized practkeof1aw by LSC'Ssalesconsultants.Thebanlm lptcycourtrecognized that

D elafield wasnota m anaging patttlerofLSC butfound thatwasnotan excuse forviolaéng

the ethical fn11es.12 A ccorclingly, D elaûeld, is responsible for the acts of the othet LSC

attorneys.SeeVa.RuleofPtof.Conduct5.1(c).13
       The bankmlptcy court also found that D elafield engaged in som e misconduct with

respect to his representadon of the W illiam ses,inclucling clnim ing to not know about the

Spetro program duritlg the 341 creditors m eetinpl4 Id.at 508.In fact,despite D elafield's

denial,ffhe knew f'ullwellwhattheSpezzo program wasand how itworked.''1.
                                                                       1.
                                                                        L Therecord


12AppellantsarguethatD elalield and M organw erenotpattofthe flem 'sm anagem entand shouldnotbeheld
responsible fortheSperto progtam orthe rampantunauthorized pracdce of1aw atLSC.The courtfinds t       his
aigum entdisingenuous.AppellantsargueChern,M en,and LSC arenotliableforthem isconductbecausethey
w erenotitw olvedin thecasesbefotethebanlrtnpptc'ycolzrt.Yet,appellantsmaintaitlthatD elaseld and M organ
arealso notliablebecausetheiritwolvem entwaslimited to thecasesbeforethe banlrrlxptcy court.Therefore,
appeEantswould have the courtdecide thatno partyisliable for the bad-faith conductthatthe banl    m aptcy
courtfound.

13TheVirginiaRuleofPtofessionalConduct5.1(c)provides:<fA lawyershallberesponsibleforanotherlawyer's
violadonoftheRtzlesofPtofessionalConductif:(1)tllelawyerordersor,withknowledgeofthespecisc
conduct,ratifestheconductitwolved;or(2)thelawyerisaparttzerorhasmanagerialauthorityitzthelaw 61-m
itzwlzich theotherlawyerpracdces,orhasdirectsupervisoryauthorityovertheotherlawyer,andknowsofthe
conductatatimewhen itsconsequencescan beavoided otmitkated butfailsto takereasonableremedial
actbn.':

14A 341creditorsm eedngisameeting convenedby theUrlited StatesTrusteeofcteditorswherequesdonsare
presentedtothedebtor,underoath,pertqining tothebanlrtnzptcyfsling.11U.
                                                                     S.C.j341.

                                                  21
teflectsthatD çlafield ffknew aboutthe Spetzo program before he m etwith the W illiam ses''

andtheRule2016$)disclosure,thatDelafieldfiled,identifiedthatSperrowouldpaytheflling
fee fortheW illiam ses.Banltr.O p.509.

          W it.
              h respectto M organ,thesam eholdstt'ueasto hisknowledgeand involvem entwith

the unauthodzed practice of1aw atLSC and the use of the Sperro program .H owevet,the

banlm lptcy courtalso found thatM ozgan'sindividualfailings in hisrepresentaéon ofScott

tequited am ore severe sanction than Delafield.Specihcally,M organ delegated to laisnon-
lawyer spouse,who was em ployed as a paralegalin his ofûce,the responsibility to prepare,

review ,and witnessthe signaturesofhisclient'spetitions.Thebankruptcycourtfound thisto

be T<beyond the pale.''Bankt.Op.512.M organ ffclid notreview Scott'spetYon orschedules.

. .
      gand)did notwitnessScottsign them.''ld.at479.In fact,fftheflzsttime(M organjlaid eyes
onJessicaScottwasathetdeposition onJune2,2017,nearlyayearand ahalfaftethercase
wakftled.''J-
            1.Lat511.lnstead,M organ hadllisspousemeetwith Scottand senta1aw paztner
to the341 creditorsm eeting.

          Finally,the banlm xptcy couttzelied on lloth D elafield and M organ'spriordisciplinary

tecordsbeforethiscourt,and othets,to deternninethatalessersancéon w ould beineffecdve

to deter future m isconduct.A ccordingly,the couttconcludes the banlm zptcy couttdid not

abuseitsdiscteéon itlim posing thepzacécezevocadon ozm onetary sancdonson D elafield or

M organ.



          W ithrespectto Scarllan,thebanlmlptcycourtfoundhim jointlyandseverallyliablefor
thesancéonsim posed on Chetn,Allen,and LSC.A ppellantsatgtzethatthesesancdonsshould


                                                22
bevacated forinsuffkientevidence,and the courtagrees.The banlm lptcy courtheld Chern,

Allen,Scanlan,and LSC liable foz $250,000 ofthe totalsancdonsimposed.As descdbed
above,Chetn, Allen,and LSC were intim ately itw olved in the rnisconduct that led to the

sancéons.H owever,Scanlan islinked to them isconductonly through hisownership interests

in Mighty Legal,LLC,Justiva,LLC, and Royce M azketing,LLC,his leadership of LSC'S
         .
             '           .




matkeéngefforts,andoneemailsenttoFennerzegardingtheSperzoprogram .J-dxat456,507.
'Ihese connecdons are insufficient to :nd that Scanlan was responsible for any of the

tnisconductleading to thesancdons.Becausethecotzttfm dsthattherecord doesnotsupport

sancéorzing Scarzlan,tlae coutt holds that the banktn'ptcy cotzrt abused its cliscreéon and

vacatesthe m onetary sancdonsasthey apply solely to Scanlan.

                                             W .

      For the reasonsstated above,the couttAFFIRM S the banktuptcy colzrt's February

12,2018,order,asam ended,in partasitrelates to the ptacdce tevocadon of Chern,Allen,

and LSC and the pracdce tevocaéon and m onetary sanctions of D elaheld and M organ,

REM AN D S in partto thebanknpptcy courtforconsidezation ofthe ability ofChetn,Allen,

and LSC to pay the m onetary sancéons im posed againstthem ,and VACATE S in pattthe

sancéon asitrelatesto Scai an.A corresponding O rder consistentwith tlnisM em orandlam

O pinion willbe entezed thisday.




                                            23
Itisso O RDE RED .


                      sntered, ?w/l///1
                     4 /- 4 J e. ,                      '
                                                        .
                      Mi     elF.Ur anski
                       hiefUnited StatesDistrictludge




                        24
